       Case 4:18-cr-00262-BLW Document 139 Filed 12/31/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 4:18-cr-00262-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 DARREN MARK FULLMER,

        Defendant.



                               INTRODUCTION

      Before the Court is Darren Fullmer’s Request for Home Confinement due to

COVID-19 (Dkt. 129), which the Court construes as a motion for compassionate

release under 18 U.S.C. 3582(c)(1)(A). The Government opposes the motion. Dkt.

134. After considering the briefing and record, the Court will deny the motion.

                                BACKGROUND
      On March 26, 2019, Mr. Fullmer pled guilty to possession with intent to

distribute methamphetamine. The Presentence Investigation Report noted that

Fullmer “distributed large quantities of methamphetamine for an extended period,”

and that he derived his income from the sale of methamphetamine. Dkt. 85 ¶¶ 48-

49. The PSR found that Fullmer was responsible for 1.25 kilograms of




MEMORANDUM DECISION AND ORDER - 1
        Case 4:18-cr-00262-BLW Document 139 Filed 12/31/20 Page 2 of 5




methamphetamine from sales to a codefendant and another 24.98 kilograms of

methamphetamine from financial transactions he made. Id. ¶¶ 48-50. The PSR held

Fullmer responsible for a total converted drug weight of 74,997.6 kilograms.

During the investigation law enforcement recovered six firearms that were

attributed to Fullmer. Id. ¶ 28.

      On July 16, 2019, the Court sentenced Fullmer to 72 months incarceration.

Dkt. 108. Fullmer has served approximately 27 months of his 72-month sentence.

Fullmer is currently incarcerated at FCI Englewood. His projected release date is

September 25, 2023. As of December 29, 2020, FCI Englewood has 36 inmates

and 8 staff with active COVID-19 infections. https://www.bop.gov/coronavirus/

(last accessed December 29, 2020).

      Mr. Fullmer is 60 years old. He alleges that he has Hepatitis D, reduced liver

function, damage to his respiratory system from hepatitis and arthritis, is obese,

may have type-2 diabetes, and likely suffered a heart attack in early 2020. Dkt.

129. Fullmer’s medical records show that he has COPD, and is overweight. Dkt.

136. The records also show that Fullmer has other conditions, none of which put

him at an increased risk of complications if he contracts COVID. Id.

                               LEGAL STANDARD
      Fullmer seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To




MEMORANDUM DECISION AND ORDER - 2
       Case 4:18-cr-00262-BLW Document 139 Filed 12/31/20 Page 3 of 5




grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      In his initial motion Fullmer did not allege that he had requested

compassionate release from the Warden of FCI Englewood. In a supplemental

motion, Fullmer attached his request for compassionate release, dated May 4,

2020, and the Warden’s denial. Dkt. 135 at 10-17. More than thirty days have

passed since the Warden’s denial and the motion is ripe for the Court’s review.

      The § 3553(a) factors do not support a sentence reduction. Fullmer

trafficked significant quantities of methamphetamine in eastern Idaho. When he




MEMORANDUM DECISION AND ORDER - 3
           Case 4:18-cr-00262-BLW Document 139 Filed 12/31/20 Page 4 of 5




was arrested, law enforcement recovered six firearms. Fullmer has served only 27

months of his 72 months sentence. While the Court considers post-sentencing

developments as they relate to the § 3553(a) factors, Fullmer’s potential risk of

contracting COVID does not outweigh the need for the sentence imposed. Further,

due to Fullmer’s relatively brief incarceration, criminal history, and significant

drug trafficking activity underlying the current conviction, the Court cannot find

that he does not pose a danger to society if released.

       Fullmer has also not demonstrated extraordinary and compelling reasons for

his release. COPD and obesity are known to put an individual at a higher risk of

severe illness from COVID-19. 1 However, Fullmer’s other conditions either do not

put him at increased risk or are not documented by his medical records. Further,

the cases at FCI Englewood are declining. 2 And, the United States is actively

distributing multiple COVID-19 vaccines. Even if Fullmer’s medical conditions

coupled with COVID-19 constituted extraordinary and compelling reasons for his




       1
          According to the CDC, COPD, heart conditions, or obesity are at an increased risk of
severe illness from the COVID-19 virus. https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html (last accessed December 29, 2020).
       2
          On December 3, 2020, there were 164 inmates and 39 prison staff with active cases of
COVID-19 in Engelwood FCI. As of December 29, 2020, there were 36 inmates and 8 prison
staff with active cases. See https://www.bop.gov/coronavirus/ (last accessed December 28,
2020).



MEMORANDUM DECISION AND ORDER - 4
       Case 4:18-cr-00262-BLW Document 139 Filed 12/31/20 Page 5 of 5




release, they do not outweigh the § 3553(a) factors. Accordingly, the Court will

deny his motions for compassionate release.

                                     ORDER
      IT IS ORDERED that Darren Fullmer’s motions for compassionate release

(Dkt. 129, 135) are DENIED.



                                              DATED: December 31, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
